DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a proliferative disease, polyacrylamides, and an anti-cancer agent are acknowledged, in the reply filed on July 27, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 100, 101, 104-110, 113, and 126-136 are pending.  Claims 100, 106-109, 113, 126, 127, 131, and 133-136 are examined.  Claims 101, 104, 105, 110, 128-130, and 132 are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 100, 106-109, 113, 126, 127, 131, and 133-136 are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs et al., (US2016/0289392), in view of Gupta et al., “Cell Protective, ABC Triblock Polymer-Based Thermoresponsive Hydrogels with ROS-Triggered Degradation and Drug Release, “J. Am. Chem. Soc. 2014, 136, 42, 14896, and in view of Blum et al., (WO2016/023036).
	Grubbs teaches triblock brush block copolymers, including ABC triblock brush copolymers. See abstract.  A brush copolymer can have three polymer block each with repeating units, wherein each of the three polymer blocks comprise a backbone that is covalently linked to an ionophilic polymer side chain.  See par. 9.   Each of the three polymer blocks is covalently linked to a polymer side chain.  See par. 22.  See Figure 17 and par. 54, e.g., showing an ABC brush triblock terpolymer with side chains PLA, PS, and PEO.  Each of the three side chains of the backbone polymer comprise different sidechains covalently linked to the repeating units of the A,B,C triblock polymer.  Side chain groups can include polyacrylamides, among a wide range of terminating functional groups. See par. 69.  “These ABC triblocks were synthesized by the grafting-through ring-opening metathesis polymerization (ROMP) of norbornene-functionalized macromonomers (FIG. 18).”
	Gupta teaches using ABC triblock polymers to form hydrogels for ROS triggered degradation and drug release.  These have strong potential for use in biomedical applications because oxidative stress is associated with progression and development of many pathologies, including cancer. See Introduction, 2nd par.   The triblock copolymer hydrogels were stable and demonstrated a controlled, sustained, and concentration-dependent release of a model drug Nile red. See Conclusion.
	Blum teaches treating conditions with a compound or compositions comprising pharmaceutically acceptable excipients.  More specifically, they are brush peptide polymer compositions and/or delivery vehicles for peptides and drugs. See par. 90.  Compositions can 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of the teachings of Grubb, Gupta, and Blum.  One would be motivated to do so because Grubb teaches a claimed ABC triblock copolymer wherein side chains are covalently linked to a polymeric backbone and polymeric sidechains are not of the same type.  ABC triblock copolymers were synthesized by the grafting-through ring-opening metathesis polymerization (ROMP) of norbornene-functionalized macromonomers.  Similarly, Blum teaches the claimed triblock copolymers would have norbornene units and compositions can comprise a nanoparticle or hydrogel comprising said polymers.  Further, Gupta and Blum teach a known use for delivering therapeutic agents in sustained and controlled release formulations.  Those therapeutic agents include agents that treat cancer.  Finally, Grubb explains numerous advantages of using brush block copolymers, including ABC type and those advantages include complete grafting in all blocks, excellent control over and molecular weight, among others.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of Grubb, Gupta, and Blum.
	As such, no claim is allowed.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628